Citation Nr: 1523718	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-21 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition.  

2.  Entitlement to a compensable initial disability rating for pseudofolliculitis barbae (also claimed a dermatophytosis of the toenails, feet, and groin).  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 1987.  

These matters come before the Board of Veterans' Appeals (Board) from April 2011, August 2013, and January 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board acknowledges that the issues of entitlement to service connection for a bilateral eye condition and entitlement to a compensable initial disability rating for pseudofolliculitis barbae (also claimed a dermatophytosis of the toenails, feet, and groin) have not been certified by the RO for appeal to the Board.  However, following the August 2013 RO decision, which denied the Veteran's claim of entitlement to service connection for a bilateral eye condition, the Veteran properly initiated an appeal by submitting a timely notice of disagreement (NOD) in September 2013.  See 38 C.F.R. § 20.201 (2014).  Thereafter, the January 2014 RO decision denied entitlement to a compensable initial disability rating for pseudofolliculitis barbae (also claimed a dermatophytosis of the toenails, feet, and groin), and the Veteran submitted a timely NOD in March 2014.  A statement of the case (SOC) was issued in March 2015, and later that same month, the Veteran submitted his timely VA Form 9 substantive appeal.  See id.  Therefore, the Board finds these matters to be in appellate status and properly addressed herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

A review of the record reveals that the Veteran's July 2012 VA Form 9 substantive appeal regarding the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) did not request a hearing before the Board.  However, following the March 2015 SOC concerning the issues of entitlement to service connection for a bilateral eye condition and entitlement to a compensable initial disability rating for pseudofolliculitis barbae (also claimed a dermatophytosis of the toenails, feet, and groin) and the March 2015 supplemental statement of the case (SSOC) concerning the issue of a TDIU rating, the Veteran submitted two VA Form 9 substantive appeals which each requested a videoconference hearing before the Board regarding his respective appeals.  Therefore, to ensure full compliance with due process requirements, a remand is required in order to afford the Veteran his requested videoconference hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board, to be held at the local RO at the next available opportunity.  Notify the Veteran of the date, time, and location of the Board hearing, in accordance with 38 C.F.R. § 20.704 (2014) and associate the notice letter with the claims file.  Once the Veteran has been afforded the requested Board videoconference hearing, or in the event that he withdraws his hearing request or fails to appear on the scheduled date, return the claims file to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




